Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 5, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00386-CV

                UNION PACIFIC RAILROAD COMPANY, Appellant

                                           V.

                CHARLES SEBER AND BARBARA SEBER, Appellees


                       On Appeal from the 113th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-64372


                  MEMORANDUM                        OPINION


       On May 14, 2012, appellees Charles and Barbara Seber filed a motion to dismiss
this appeal because the judgment was not final. On May 22, 2012, appellant Union
Pacific Railroad filed a response to appellees’ motion in which appellant agreed with
appellees’ motion and expressed no opposition to this court’s dismissal of the appeal for
lack of jurisdiction. We have reviewed the record and determined the summary judgment
is not final.

       Appellees’ motion is granted and the appeal is dismissed.

                                                PER CURIAM

Panel consists of Justices Frost, Jamison, and McCally.